—Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered July 13, 1999, which, in an action for wrongful eviction, granted defendant’s motion to dismiss the complaint for failure to state a cause of action, unanimously affirmed, without costs.
Giving plaintiff’s allegations every favorable intendment, his occupancy of the subject apartment was pursuant to a license that terminated along with his admittedly at-will employment as a porter in defendant’s building. Accordingly, plaintiff’s occupancy of the apartment could be terminated without a notice to quit (RPAPL 713 [11]), and indeed without any legal process whatsoever “so long as it [was] done without violence” (P & A Bros. v City of N. Y. Dept. of Parks & Recreation, 184 AD2d 267, 269). No claim of violence is made here, plaintiff having left his apartment voluntarily. We have considered plaintiff’s other arguments and find them to be without merit. Concur— Williams, J. P., Lerner, Rubin, Saxe and Buckley, JJ.